DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ching-Ling Huang on 04/12/2021.
Please amend claims 1, 8, and 20 as follows:
1. (Currently Amended) A method for generating a first person view (FPV) of an environment, comprising, with aid of one or more processors individually or collectively:

analyzing the stereoscopic video data to determine environmental information; generating an augmented reality (AR) layer that includes the environmental information being configured to assist a navigation of the UAV;
correcting a distortion of images corresponding to the stereoscopic video data based on the environmental information that is obtained through a sensing unit onboard the UAV and includes geometric information about at least one [[a]] first object within a field of view of an imaging device of the UAV; and 
aligning the AR layer to the corrected images to generate, on a terminal remote from the UAV, augmented stereoscopic video data of the environment; 
wherein: 
the AR layer includes displaying information of the at least one first object and displaying information of at least one [[a]] second object based on the environmental information obtained through the sensing unit onboard the UAV and includes geometric information about at least one second object  of the imaging device of the UAV; -2-Application No. 16 278,042 Attorney Docket No. 00203.1286.0OUS 
the displaying information of the at least one first object includes at least one of warning information associated with the at least one first object, speed information of the at least one first object, or movement direction information of the at least one first object; and 
at least one second object includes at least one of a proximity level of the at least one second object or a location side of the at least one second object with respect to the UAV.

8. (Currently Amended) The method of claim 1, wherein the environmental information comprises at least one of: a distance of the UAV from a third object in the environment, or an orientation of the UAV relative to the third object, the at least one first object including the third object.

20. (Currently Amended) An apparatus for generating a first person view (FPV) of an environment comprising one or more processors that are individually or collectively configured to:
receive stereoscopic video data of the environment generated by an unmanned aerial vehicle (UAV) ;
analyze the stereoscopic video data to determine environmental information;
generate an augmented reality (AR) layer that includes the environmental information being configured to assist a navigation of the UAV;
correct a distortion of images corresponding to the stereoscopic video data based on the environmental information that is obtained through a sensing unit onboard the UAV and includes geometric information about [[a]] at least one first object within a field of view of an imaging device of the UAV; and

wherein:
the AR layer includes displaying information of the at least one first object and displaying information of [[a]] at least one second object based on the environmental information obtained through the sensing unit onboard the UAV and including geometric information about the at least one second objectof view of the imaging device of the UAV;
the displaying information of the at least one first object includes at least one of warning information associated with the at least one first object, speed information of the at least one first object, or movement direction information of the at least one first object; and
the displaying information of the at least one second object includes at least one of a proximity level of the at least one second object or a location side of the at least one second object with respect to the UAV.

Allowable Subject Matter
 	Claims 1-17 and 19-21 would be allowable.
Regarding claims 1 and 20, prior art Liu et al. as modified by Zhou et al.(2017) and Zhou et al. (2016) discloses a method for generating a first person view (FPV) of an environment, comprising, with aid of one or more processors individually or collectively and an apparatus for generating a first person view (FPV) of an environment comprising 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616